                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


KENNETH SCHMIDT

                      Plaintiff,

v.                                                          Case No. 2:19-cv-0209-LA

METALCRAFT OF MAYVILLE, INC.

                      Defendant.



           DEFENDANT'S MEMORADUM OF LAW IN SUPPORT OF
      MOTION FOR COSTS AND ATTORNEYS FEES PURSUANT TO RULE 11


                                      INTRODUCTION

       This case originally began before the Wisconsin Department of Workforce Development

Equal Rights Division (“ERD”). Kenneth Schmidt (“Plaintiff” or “Mr. Schmidt”) filed his charge

of disability discrimination under the Wisconsin Fair Employment Act with the ERD on January

23, 2017. After the filing of this charge, the parties engaged in extensive discovery including

multiple written discovery requests from each party, upwards of seven depositions, and the

exchange of hundreds of pages of documents. After completion of this extensive discovery

process, Plaintiff knew or should have known of all facts surrounding the dispute. Plaintiff

ultimately voluntarily withdrew his charge before the ERD on the date of the scheduled trial.

Despite having knowledge of all of the facts surrounding the dispute, Plaintiff realleged the same

facts and causes of action by filing the Complaint on February 8, 2019, which initiated this case.

See ECF No. 1.




                                                1

          Case 2:19-cv-00209-LA Filed 12/02/20 Page 1 of 9 Document 36
        On April 9, 2019, Defendant served Plaintiff with a copy of its 21-day "safe harbor" letter

and an advance copy of this Motion in compliance with Rule 11 of the Federal Rules of Civil

Procedure. See Exhibit A. This led to Plaintiff amending his Complaint on May 3, 2019 to remove

his claims that Metalcraft of Mayville, Inc. (“Defendant” or “Metalcraft”) violated Section 504 of

the Rehabilitation Act of 1973 because Defendant is neither a government agency nor receives

federal financial assistance. See ECF No. 14. However, the disability discrimination charges under

the Americans with Disabilities Act, 42 U.S.C. § 12203 et seq., as amended by the ADA

Amendment Act of 2008 (“ADAAA”) persisted along with the cause of action for punitive

damages. Id. at ¶ 26, 28. Even after the extensive discovery engaged in by the parties during the

proceeding of the ERD charge, the parties engaged in additional written discovery in the present

case. After such extensive discovery and a safe harbor letter and copy of the Rule 11 motion

identifying the deficiencies in Plaintiff’s Complaint, Plaintiff knew or should have known at all

times thereafter, there was and has been, no proper purpose, no basis in fact, and no basis in law

for Plaintiff’s claims.

                                        Rule 11 Standard


        Rule l l(b) of the Federal Rules of Civil Procedure (“Rule 11”) states:

                Representations to the Court. By presenting to the court (whether by signing,
                filing, submitting, or later advocating) a pleading, written motion, or other paper,
                an attorney or unrepresented party is certifying that to the best of the person's
                knowledge, information, and belief, formed after an inquiry reasonable under the
                circumstances,

                1. It is not being presented for any improper purpose, such as to harass or to cause
                unnecessary delay or needless increase in the cost of litigation;
                2. The claims, defenses, and other legal contentions therein are warranted by
                existing law or by a nonfrivolous argument for the extension, modification, or
                reversal of existing law or the establishment of new law;



                                                 2

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 2 of 9 Document 36
                3. The allegations and other factual contentions have evidentiary support or, if
                specifically so identified, are likely to have evidentiary support after a reasonable
                opportunity for further investigation or discovery; and
                4. The denials of factual contentions are warranted on the evidence or, if
                specifically so identified, are reasonably based on a lack of information or belief.

        Rule 11(c) provides in part:

                If, after notice and a reasonable opportunity to respond, the court determines that
                Rule 11(b) has been violated, the court may impose an appropriate sanction on any
                attorney, law firm, or party that violated the rule or is responsible for the violation.

        "The central purpose of Rule 11 is to deter baseless filings in district court." Cooter & Gell

v. Hartmarx Corp., 496 U.S. 384 (1990), superseded by statute on other grounds; see also Jimenez

v. Madison Area Technical College, 321 F.3d 652, 656 (7th Cir. 2003). Compensation is "another

important objective and purpose for Rule 11." Brandt v. Schaf Associates, Inc., 960 F.2d 640, 646

(7th Cir. 1992). Careless and reckless lawyers should have costs imposed against them and ensures

that one party does not foist expenses off onto its adversaries. Id. Rule 11 is designed to be punitive

in nature. Id. at 645.


        Rule 11 imposes a duty on attorneys to certify that they have conducted reasonable inquiry

and have determined that the papers filed with the court are well grounded in fact, legally tenable,

and not asserted for any improper purpose. The sanctions of Rule 11 provide courts be "engaged

only to address claims and defenses that have a reasonable basis in fact and law and that are

asserted only for a proper purpose." Northern Illinois Telecom, Inc. v. PNC Bank, N.A., 850 F.3d

880, 883 (7th Cir. 2017). Rule 11 imposes an objective standard of reasonableness on a party or

lawyer. Id. at 885. As the Seventh Circuit has explained, the Rule "[leaves] no room for an 'empty

head, pure heart' defense." Id. Additionally, under Rule 11, the law firm is "jointly responsible for

violations committed by its partners associates and employees." Rule 11(c)(1).




                                                   3

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 3 of 9 Document 36
                                                 Argument


I.     Plaintiff’s Allegations and Other Factual Contentions Lacked Evidentiary Support
and the Claims and Other Legal Contentions Therein Were Not Warranted By Existing
Law or By a Nonfrivolous Argument For the Extension, Modification, or Reversal of
Existing Law or the Establishment of New Law.

         Plaintiff’s allegations and other factual contentions lacked evidentiary support and the

claims and other legal contentions therein were not warranted by existing law or by a nonfrivolous

argument for the extension, modification, or reversal of existing law or the establishment of new

law. Plaintiff asserted that he was discriminated against under the ADAAA because he was a

qualified individual and Metalcraft denied him employment because of his disabilities. See ECF

No. 14 at ¶ 26. Plaintiff further asserted that he is entitled to Punitive Damages because Metalcraft's

conduct was "undertaken in wanton, willful and reckless disregard of the plaintiff’s rights under

the ADAAA, thereby entitling plaintiff to an award of punitive damages." ECF No. 14 at ¶ 28.


         There is no factual or legal basis to support any of these allegations. Plaintiff and his

counsel knew or should have known he is not protected under the ADAAA because he is

unqualified for the positions for which he applied. In or around July 2014, Plaintiff provided

Metalcraft with a copy of his medical restrictions dated July 7, 2014 which stated that he could not

stand, bend, stoop, twist, walk, climb stairs or ladders for any part of the day. See Exhibit B. These

restrictions additionally stated he could not perform any lifting or carrying. Id. Even when Plaintiff

received his updated restrictions on August 5, 2016, the restrictions on lifting or carrying did not

change and Plaintiff continued to be restricted from lifting or carrying. See Exhibit C. Dr. Buboltz

stated in his deposition that Plaintiff could not perform any lifting or carrying because of the Crow

walker boot which Plaintiff was required to use. Buboltz Dep. 79. Plaintiff alleged that he could

perform the essential functions of all the positions he applied for with use of the Crow walker boot.


                                                  4

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 4 of 9 Document 36
See ECF No. 26 ¶ 15-16. All of the positions that Plaintiff applied for required regularly lifting 25

pounds and at times up to 55 pounds for six to eight hours of the shift. See Exhibit D. Judge

Adelman stated in his opinion:


       On August 5, 2016, Dr. Buboltz signed a new fitness-for-duty form. In this new form, Dr.
       Buboltz indicated that the plaintiff could stand, walk, and perform other physical tasks
       other than lifting for up to eight hours a day. See ECF No. 24-3 at p. 74 of 98. In an area
       of the form that asked, "may not perform any lifting/carrying," Dr. Buboltz answered "yes."
       Id. Dr. Buboltz also specified that the plaintiff was required to wear an orthotic boot to
       protect his foot while he worked.

ECF No. 34 at 3. Plaintiff and his counsel knew or should have known that Plaintiff was restricted

from lifting or carrying on or about August 5, 2016 and knew or should have known that all of the

positions for which Plaintiff applied required regular lifting or carrying when Plaintiff applied for

the positions by viewing the job descriptions on the application website on July 13, 2016 and

January 12, 2017, well before signing and filing the Amended Complaint on May 3, 2019.


         Additionally, Dr. Buboltz and Dr. Striet both stated they would not medically recommend

Plaintiff work in any of the positions Plaintiff applied for with the Crow walker boot. Buboltz Dep.

82-83; Streit Dep. 29-30. Dr. Striet stated that it would not be medically advisable for Plaintiff to

use the Crow walker boot without the kneeling scooter and that using a Crow walker boot is

cumbersome, inefficient, and could create a safety risk to the employee. Striet Dep. 47-48. She

continued that if she was aware Plaintiff was walking around in the Crow walker boot without the

kneeling scooter, she would have told him to stop. Striet Dep. 36. Plaintiff wholly failed to assert

any existing law or advocate for an extension, modification, or reversal of existing law or

establishment of new law requiring Metalcraft to disregard Plaintiff’s doctor’s medical

recommendations and hire him anyway. Judge Adelman noted as much in his opinion by stating:

       The parties seem to agree that the plaintiff was physically capable of performing the
       positions he applied for while wearing the CROW boot. Indeed, as far as the record reveals,

                                                 5

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 5 of 9 Document 36
       the plaintiff's foot ulcer did not inherently prevent him from standing, walking, or lifting
       as much as he liked. However, standing, walking, and performing other tasks that involved
       putting pressure on the foot were not medically recommended. In order to prevent his foot
       ulcer from worsening, the plaintiff was required to "offload" pressure from his foot by
       wearing the CROW boot and employing other strategies, such as using a kneeling scooter.
       See Striet Dep. at 15. From some of the evidence in the record, it appears that the plaintiff
       may have been willing to work without offloading his foot as recommended by his doctors.
       However, I do not understand the plaintiff to be claiming that the ADA required Metalcraft
       to allow him to ignore his doctors' advice and perform work while not properly offloading
       his foot.
       ...
       The plaintiff has not submitted evidence indicating that he could have performed the
       essential functions of the positions while properly caring for his foot ulcer. He does not,
       for example, offer testimony from another medical expert or a vocational expert indicating
       that he could have safely performed the jobs while using a CROW boot but not a kneeling
       scooter.

ECF No. 34 at 8, 11. In fact, existing law states that an employee is not a qualified individual if

performance of the job duties poses a direct threat to the health and safety of other employees or

himself. 42 U.S.C.A. § 12113(b); see also Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73, 74

(2002), E.E.O.C. v. Schneider Nat., Inc., 481 F.3d 507, 510 (7th Cir. 2007). Plaintiff and his

attorney knew or should have known of these facts on or about July 23, 2018 and August 9, 2018

when the depositions of Dr. Buboltz and Dr. Striet were taken, well before signing and filing the

Amended Complaint on May 3, 2019.


       Moreover, Plaintiff asserts as part of his claim that he was discriminated against in his

application for Production Helper position on July 13, 2016. ECF No. 14 at ¶ 16. However,

Plaintiff did not receive his updated restrictions from Dr. Buboltz until August 5, 2016. See Exhibit

C. Therefore, at the time of this application, Plaintiff continued to be confined by the medical

restrictions dated July 7, 2014 which stated that he could not stand, bend, stoop, twist, walk, climb

stairs or ladders for any part of the day and could not lift or carry at all, making him wholly

unqualified to perform any job at Metalcraft. See Exhibit B. Plaintiff knew or should have known

of these facts on or about July 13, 2016 when he submitted this application and Plaintiff’s counsel

                                                 6

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 6 of 9 Document 36
knew or should have known of these facts at least before he filed the ERD charge on January 23,

2017, well before signing and filing the Amended Complaint on May 3, 2019.


         Further, Plaintiff made the decision to have a portion of his left leg amputated below the

knee on April 28, 2017, merely 4 and a half months after his applications on January 12, 2017, and

the amputation procedure was completed on May 24, 2017. Striet Dep. 32-33; ECF No. 14 at ¶ 7.

Thus, Plaintiff and his counsel knew or should have known that he could not have performed the

essential functions of the positions he applied for while his condition was continuously

deteriorating to the point where his leg required amputation. Plaintiff and his attorney knew or

should have known of these facts on or about April 28, 2017 or May 24, 2017, well before signing

and filing the Amended Complaint on May 3, 2019.


       Lastly, there is no support or evidence for the contention that Metalcraft's failure to hire

Plaintiff for the positions for which he applied is willful, wanton, or in disregard of the law.

Metalcraft only had the information provided to it by Plaintiff and Plaintiff failed to provide any

new information that may have caused Metalcraft to reevaluate its original decision to lay Plaintiff

off in August 2014. Even assuming Metalcraft was presented with the August 5, 2016 updated

restrictions with Plaintiff’s application, Plaintiff continued to be unqualified for the positions for

which he applied, and which are the subject of this case. Judge Adelman agreed, stating:


       [T]he plaintiff contends that, based on the fitness-for-duty form that Dr. Buboltz completed
       on August 5, 2016, the plaintiff was cleared to perform the essential functions of the
       positions he applied for while using an orthotic boot. However, the form stated that the
       plaintiff could not do any lifting, and lifting was an essential function of each of the three
       positions he applied for. See ECF No. 24-3 at 63-72. But even putting this problem aside,
       the form would not allow a reasonable jury to find that the plaintiff could safely perform
       the jobs. At his deposition, Dr. Buboltz clarified that, when he eased the plaintiff's
       restrictions, he did so reluctantly and thought that it was not "in the best interest of his
       ulcer." Buboltz Dep. at 77:15-78:8. Dr. Buboltz reasoned that because the plaintiff was
       walking around a fair amount outside of work, then perhaps he could also do so while

                                                  7

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 7 of 9 Document 36
       working. Id. But only three days after issuing the eased restrictions, Dr. Buboltz wrote a
       letter stating that the plaintiff could return to work provided that he use a Cam Walker Boot
       and a kneeling scooter. Def. PFOF ¶ 38 & ECF No. 24-3 at p. 76. Although a Cam boot is
       different from a CROW boot, the letter did not indicate that the plaintiff could work for
       eight hours a day while using a CROW boot alone. Further, as noted, once Dr. Buboltz saw
       video footage of the tasks the plaintiff would be required to perform, he made clear that
       the plaintiff's performing those jobs for eight hours a day while using only a CROW boot
       would have been against his recommendations. A jury considering this evidence could not
       reasonably conclude that the plaintiff could have performed the essential functions of the
       jobs he applied for while properly caring for his foot ulcer.

ECF No. 34 at 12. Thus, there is no basis in law or fact to believe that Metalcraft engaged in

conduct that was willful, wanton, or in disregard of the law.


                                            Conclusion

       Plaintiff and his counsel knew or should have known that he is not protected under the

ADAAA because the law requires he be a qualified individual. Plaintiff and his counsel provided

no evidence to support Plaintiff’s assertion that he is a qualified individual under the ADAAA and

Plaintiff’s lawsuit is without any reasonable basis in law and cannot be supported by a good faith

argument for an extension, modification or reversal of existing law. All of the causes of action

detailed above are baseless and fail as a matter law and lack any evidence to form any basis of

fact. Because Plaintiffs' counsel signed, certified, and filed the Complaint in violation of Rule 11

of the Federal Rules of Civil Procedure set forth herein, Defendant seeks sanctions, including but

not limited to costs and attorneys' fees they have been forced to incur in defending against

Plaintiff’s claims in the above-entitled action. Therefore, Defendants respectfully request that this

Court grant the Defendant's Motion and that it be awarded all appropriate sanctions, including but

not limited to, those attorneys' fees and costs it has incurred in defending against Plaintiffs'

improper and baseless claims.




                                                 8

           Case 2:19-cv-00209-LA Filed 12/02/20 Page 8 of 9 Document 36
RESPECTFULLY SUBMITTED:

Dated December 1, 2020.



                                               /s/ Deborah A. Krukowski
                                               Deborah A. Krukowski, Esq.
                                               State Bar No. 1022409
                                               Krukowski Law Group, S.C.
                                               9875 W. Woelfel Rd.
                                               Franklin, WI 53132
                                               dkrukowski@krulawgroup.com
                                               414-333-0032

                                               Attorney for Defendant
                                               Metalcraft of Mayville, Inc.




                                      9

         Case 2:19-cv-00209-LA Filed 12/02/20 Page 9 of 9 Document 36
